                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                    *

HASSAN MOHAMMED                                     *

        Plaintiff                                   *

v.                                                  *   CIVIL NO. JKB-18-2773

BIOFIRE DIAGNOSTICS, LLC                            *

        Defendant                                   *

        *       *       *       *       *       *       *       *       *       *       *       *

                       MEMORANDUM AND ORDER OF DISMISSAL

        Now pending before the Court is the Defendant’s MOTION TO DISMISS (ECF No. 11).

The Plaintiff has responded (ECF No. 15) and the Defendant has replied (ECF No. 16). The

Motion to Dismiss will be GRANTED.

        Incredibly, after all of the back and forth, the contortions, the extensions, etc. (see ECF

Nos. 3, 4, 5, 6, 7, 12, 13), Plaintiff still has not effected service in this case. The time for doing so

under the rules has expired. The Plaintiff has failed to demonstrate good cause for failure to

comply with the requisite time limits.

        Accordingly, this case is DISMISSED. The Clerk is directed to CLOSE THIS CASE.


        DATED this 30th day of April, 2019.


                                                        BY THE COURT:


                                                        _____________/s/_____________________
                                                        James K. Bredar
                                                        Chief Judge
